Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 02/28/2019, have been considered.

Claim Rejections - 35 USC § 101
Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).2   Claim 1 is used as the 
Claim 1 recites: 
a coordination module including instructions that when executed by the one or more processors cause the one or more processors to: 
select one or more vehicles based on one or more network membership parameters; and 
form one or more data acquisition networks using the one or more selected vehicles; 
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to: 
receive sensor data from the one or more data acquisition networks based on one or more detection parameters; and 
predict one or more weather conditions using the sensor data; and 
a response module including instructions that when executed by the one or more processors cause the one or more processors to update one or more environmental elements based on the one or more predicted weather conditions.
Applicant is also on notice that the instant claim under broadest reasonable interpretation may be considered not to fall within any of the four statutory categories for patentability.  

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.

It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and generating data streams with additional or new data.  There is general data gathering to apply mathematical manipulations to update the final weather condition.  Such activities the Federal Circuit has understood as a “mathematical concepts.” 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 1:
a coordination module 
data acquisition networks 
a prediction module 
a response module
processors
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).3  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.4  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claim 1 does not include additional elements that are sufficient to amount to significantly 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US PGPub 2015/0353088) in view of Xiao et al. (US PGPub 2018/0201273)
As to Claim 1 and 9, Ishikawa teaches a collaborative forecasting system for vehicle-based weather detection (Abstract, “in-vehicle system”; ¶15, “preferably weather information”), comprising:
one or more processors (¶10, “computer”); and 
a memory communicably coupled to the one or more processors and storing (¶25, “CPU, a ROM, a RAM, or the like to execute”): 
a coordination module including instructions that when executed by the one or more processors cause the one or more processors (¶25 “control assistance control unit 1”) to: 
select one or more vehicles based on one or more network membership parameters (¶28); and 
a prediction module including instructions that when executed by the one or more processors (¶36 “the road condition prediction unit 30 corresponds to a road condition predictor”) cause the one or more processors to: 

predict one or more weather conditions using the sensor data (¶17, “by obtaining the information in advance and by predicting the road condition”); and 
a response module including instructions that when executed by the one or more processors cause the one or more processors to update one or more environmental elements based on the one or more predicted weather conditions (¶17, “obtaining the information in advance and by predicting the road condition, an automatic driving cancellation warning can be executed at the right time”).

Ishikawa is silent as to form one or more data acquisition networks using the one or more selected vehicles.
	Xiao teaches one or more data acquisition networks using the one or more selected vehicles (¶28, “the one or more associated components may send and/or receive signals across a communication network 352 to at least one of a navigation source 356A, a control source 356B, or some other entity 356N”).
The claimed invention would have been obvious before the effective filing date to a person having ordinary skill in the art.  Ishikawa teaches that a vehicle which can predict road conditions and produce an automated response (i.e. “automatic driving cancellation warning”).  Ishikawa also teaches engaging with external servers (¶28).  Xiao teaches the communication network which may interact with external devices.  In light of these teachings, the skilled artisan would find that Ishikawa suggests communicating with external servers through a 

As to Claim 2 and 10, Ishikawa teaches wherein the response module further comprises instructions to control an autonomous driving module of one or more of the one or more selected vehicles based on the updated environmental elements (¶17, “obtaining the information in advance and by predicting the road condition, an automatic driving cancellation warning can be executed at the right time”; Figure 1, item 32; ¶39).

As to Claim 3 and 11,  Ishikawa teaches wherein the network membership parameters include at least one of vehicle generation, sensor reliability, and sensor availability (Figure 1, item 54).

As to Claim 4 and 12, Ishikawa teaches wherein the prediction module further comprises instructions to transmit the sensor data to a lead vehicle in the one or more data acquisition networks (Figure 1, item 30; ¶39).

As to Claim 5 and 13, Ishikawa teaches wherein the environmental elements include at least one of a weather map, a vehicle route, and advice based on one or more vehicle limitations (¶15 teaches “weather information”; ¶26 “map data storage device 2”).

As to Claim 6 and 14, Ishikawa teaches wherein the sensor data comprises sensor data from one or more implicit sensors (Figure 1, item 50).

As to Claim 7, Ishikawa teaches wherein the one or more data acquisition networks are a mesh network, wherein the one or more data acquisition networks coordinate at least one of collection of the sensor data, processing of the sensor data, and transmission of the sensor data (Figure, item 100).

The steps recited in the method claims 16-19 are met by the operation of the set forth prior art combination. 

Allowable Subject Matter
Claims 8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the prediction module further comprises instructions to compare predicted weather conditions between a plurality of data acquisition networks”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)
        3 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        4 Id. at footnote 40